                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7        RACHAEL GORJESTANI,                             Case No. 18-cv-05593-BLF
                                   8                    Plaintiff,                          ORDER GRANTING IN PART
                                                                                            PLAINTIFF’S EX PARTE MOTION TO
                                   9              v.                                        DEEM DEFENDANT SERVED;
                                                                                            GRANTING IN PART EX PARTE
                                  10        LOOLY’S PBC,                                    APPLICATION FOR ORDER OF
                                                                                            PUBLICATION OF SUMMONS
                                  11                    Defendant.
                                                                                            [Re: ECF 7, 8]
                                  12
Northern District of California




                                               Before the Court are two ex parte motions by Plaintiff Rachael Gorjestani relating to
 United States District Court




                                  13
                                       service of Defendant Looly’s PBC: (1) an ex parte motion to deem Defendant served pursuant to
                                  14
                                       Cal. Civ. Code § 416.10, or, in the alternative, to extend time for service pursuant to Fed. R. Civ.
                                  15
                                       Proc. 4(m) (“Extension Motion”), ECF 7; (2) an ex parte application for order of publication of
                                  16
                                       summons pursuant to Fed. R. Civ. P. 4(H)(1)(A), or in the alternative, substitute service upon the
                                  17
                                       California Secretary of State pursuant to Cal. Corp. Code § 1702(A) (“Publication Motion”), ECF
                                  18
                                       8.
                                  19
                                               Plaintiff’s deadline to serve Defendant is December 11, 2018. Plaintiff has made several
                                  20   good faith attempts to serve Defendant, both through its registered agent (which, though registered
                                  21   as such, apparently is not actually Defendant’s agent) and through attempted personal service at
                                  22   Defendant’s principal place of business in San Francisco, California. See generally Extension
                                  23   Mot. Plaintiff has been in contact with Defendant’s owner via email, such that the owner has
                                  24   actual notice of the lawsuit. See ECF 7-8. In her Extension Motion, Plaintiff asks the Court to
                                  25   deem Defendant served (because of the service on its “agent”), or, in the alternative, to extend the
                                  26   deadline to serve Defendant. The Court finds good cause to extend the deadline for service to
                                  27   February 11, 2019. See Fed. R. Civ. P. 6(b). Defendant has actual notice of the lawsuit, will not
                                  28   suffer prejudice from the extension (as the case is in its infancy and the owner is in active
                                   1   discussions with Plaintiff), and Plaintiff would be prejudiced if the case were dismissed.

                                   2   Moreover, Plaintiff has actively attempted to effectuate service. As such, the Court GRANTS IN

                                   3   PART Plaintiff’s Extension Motion. The deadline to effectuate service is February 11, 2019.

                                   4          Plaintiff also requests to serve Defendant by publication, given the difficulties Plaintiff has

                                   5   faced serving Defendant to date (or in the alternative, to effectuate service by serving instead the

                                   6   California Secretary of State). Fed. R. Civ. Proc. §§ 4(f)(1)(A) and 4(e)(1) allow Plaintiff to serve

                                   7   Defendant, a foreign company with a principal place of business in California, via means

                                   8   prescribed by California law. California allows for service by publication if certain criteria are

                                   9   met. See Cal. Civ. Proc. Code § 415.50. Those criteria are satisfied here. Plaintiff has been

                                  10   unable to serve Defendant despite reasonable diligence in her attempts to do so. From the face of

                                  11   the Complaint, a cause of action exists against Defendant relating to Plaintiff’s trademark and

                                  12   Defendant’s alleged infringement thereof.1 See generally Compl., ECF 1. Defendant has
Northern District of California
 United States District Court




                                  13   registered with the California Secretary of State and claims an interest in real property in San

                                  14   Francisco in the form of its principal place of business. See ECF 8-5. As such, Plaintiff satisfies

                                  15   the requirements for warranting service by publication. The Court thus GRANTS IN PART

                                  16   Defendant’s Publication Motion as follows:

                                  17              1. Service of summons in this action on Defendant shall be accomplished by

                                  18                  publication in the San Francisco Chronicle, designated as the newspaper most

                                  19                  likely to give actual notice to Defendant.

                                  20              2. The publication shall be made once a week for four (4) successive weeks.

                                  21              3. In addition to service by publication, Plaintiff shall serve Defendant via First Class

                                  22                  U.S. Mail sent to the business address of Defendant and via email.

                                  23              4. Service upon Defendant is permitted in any other manner authorized by the Federal

                                  24                  Rules of Civil Procedure, which service supersedes service by publication.

                                  25          Plaintiff has requested that she be allowed to publish the summons in this case for service.

                                  26   The Court notes that the current summons lists the address of Defendant’s “agent.” Plaintiff may

                                  27
                                       1
                                  28     The Court’s finding that a cause of action exists is in no way a ruling that Plaintiff has
                                       successfully stated a claim under Fed. R. Civ. P. 8(a).
                                                                                         2
                                   1   wish to procure a corrected summons prior to service via publication.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: December 7, 2018

                                   6                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
